DETAILED ACTION
 	Claims 1-17 are pending.
 	This action is in response to the amendment filed 1/4/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/4/2022 have been fully considered but they are not persuasive. 
Applicant’s argument that the reference to Memmer et al. does not disclose that the first/second vent line does not terminate at a first/second vent port is not persuasive, since, Memmer et al. disclose, a first vent line (the line connected to 140) that terminates at (the leftmost end of the line connecting to 140 is considered as terminating “at” since it is “near” the second vent port) a first vent port (see Fig. 2A, para.0048, valve 140 can be valve 200, the first vent port being the vertical opening within 220 located immediately above the angled seal of the float. Line 212 is connected to valve 200 which includes discriminator 220, when “tank pressure is higher than atmosphere, the heat staked membrane 248 allows are to pass through”, here spring 230 is overcome by the pressure and plate 232 opens to permit air to pass thereby communicating with manifold 124) located in the first lobe of the saddle fuel tank near a top portion of the saddle fuel tank above the recessed central portion.

    PNG
    media_image1.png
    978
    880
    media_image1.png
    Greyscale

Therefore, since applicant’s arguments are not persuasive, the action has been made Final.


Claim Rejections - 35 USC § 112
Applicant’s amendment overcomes the prior rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Memmer et al. (WO 2016049320A1).
 	Regarding claim 1, Memmer et al. disclose a fuel tank system (110, see Fig. 2) controlled by a control module (130), the fuel tank system comprising: a saddle fuel tank having a first lobe and a second lobe extending on opposite ends of a recessed central portion (see Fig. 2 for two lobes and recessed area the tank structure); 
 	a venting assembly comprising: 
 	a first vent line (the line connected to 140) that terminates at (the leftmost end of the line connecting to 140 is considered as terminating “at” since it is “near” the second 
 	a second vent line (the line connected to 142) that terminates at (the rightmost end of the line connecting to 142 is considered as terminating “at” since it is “near” the second vent port) a second vent port (see Fig. 2A, para.0048, valve 142 can be valve 200, see para.0048, the first vent port being the vertical opening within 220 located immediately above the angled seal of the float. Line 212 is connected to valve 200 which includes discriminator 220, when “tank pressure is higher than atmosphere, the heat staked membrane 248 allows are to pass through”, here spring 230 is overcome by the pressure and plate 232 opens to permit air to pass thereby communicating with manifold 124)located in the second lobe of the saddle fuel tank near a top portion of the saddle fuel tank above the recessed central portion; and 
 	a first valve (Fig. 2A, valve 200, see para.0048) configured to open and close the first vent line and a second valve (Fig. 2A, valve 200, see para.0048) configured to open and close the second vent line, wherein the first and second vent ports are positioned in the respective first and second vent lobes above the first and second valves; and  

 	Memmer is silent to having a rotary actuator configured to rotate a cam, the cam selectively translating a first valve configured to open and close the first vent line and a second valve configured to open and close the second vent line, and wherein the control module sends a signal to the rotary actuator to rotate the cam and therefore close the first and second vent lines with the respective first and second valves upon reaching a full fuel condition.
 	Memmer discloses the use of a rotary actuator (672,674, figure 23A) configured to rotate a cam, the cam selectively translating a first valve (676a) configured to open and close the first vent line and a second valve (676b) configured to open and close the second vent line, and wherein the control module sends a signal to the rotary actuator to rotate the cam and therefore close the first and second vent lines with the respective first and second valves upon reaching a full fuel condition.
 	 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the rotary actuary and valving as taught in Fig. 23A for the valving structure in Figure 2 of Memmer to have a rotary actuator configured to rotate a cam, the cam selectively translating a first valve configured to open and close the first vent line and a second valve configured to open and close the second vent line, and wherein the control module sends a signal to the 
 	Regarding claim 2, Memmer disclose the cam is configured to close one of the first and second valves (as shown in Figure 23A,B, para.0074).  
 	Regarding claim 3, Memmer disclose the cam is configured to concurrently close the first and second valves (as shown in Figure 23A, B, para.0074).    
 	Regarding claim 4, Memmer disclose the control module, wherein the control module (130) is positioned intermediate the first and second vent ports on the saddle tank (as shown in Figure 2).  
 	Regarding claim 5, Memmer disclose a liquid trap (136), wherein the first and second vent lines are routed between the respective first and second vent ports and the liquid trap (as shown in Fig 2).  
 	Regarding claim 6, Memmer disclose a fuel level sensor (48) that communicates to the control module “a signal” corresponding to the full fuel condition (para.0044).  
 	Regarding claim 7, Memmer disclose the fuel level sensor comprises a first fuel level sensor (48) disposed in the first lobe, however is silent to having a second fuel level sensor disposed in the second lobe.  
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have a second fuel level sensor disposed in the second lobe, in order to determine the level of fuel in the second lobe, and since it has been held that mere duplication of the essential working parts of a 
	Regarding claim 8, Memmer disclose the first and second valves are poppet valves (para.0074).  
 	Regarding claim 9, Memmer disclose a fuel tank system controlled by a control module (130), the fuel tank system comprising: a saddle fuel tank (see Fig. 2) having a first lobe, a second lobe and a recessed central portion positioned between the first and second lobes (the lobes as shown in Fig. 2); 
 	 a venting assembly comprising: 
 	a first vent line (the line connected to 140) that terminates at (the leftmost end of the line connecting to 140 is considered as terminating “at” since it is “near” the second vent port) a first vent port (see Fig. 2A, valve 140 can be valve 200, see para.0048, the first vent port being the vertical opening within 220 located immediately above the angled seal of the float. Line 212 is connected to valve 200 which includes discriminator 220, when “tank pressure is higher than atmosphere, the heat staked membrane 248 allows are to pass through”, here spring 230 is overcome by the pressure and plate 232 opens to permit air to pass thereby communicating with manifold 124) located in the first lobe of the saddle fuel tank above the recessed central portion; 
 	a second vent line (the line connected to 142) that terminates at (the rightmost end of the line connecting to 142 is considered as terminating “at” since it is “near” the second vent port) a second vent port (see Fig. 2A, valve 142 can be valve 200, see para.0048, the first vent port being the vertical opening within 220 located immediately above the angled seal of the float. Line 212 is connected to valve 200 which includes 
 	a first valve (Fig. 2A, valve 200, see para.0048) configured to open and close the first vent line and a second valve (Fig. 2A, valve 200, see para.0048) configured to open and close the second vent line, wherein the first and second vent ports are positioned in the respective first and second vent lobes above the first and second valves; and  
 	wherein the control module sends a first signal to close the first and second vent lines with the respective first and second valves upon reaching a full fuel condition (para.0047 discloses system 110 in Figure 2 is disclosed in a similar manner to Figure 1, which discloses the control 30 to the solenoid valves, para 0047 and the level sensor 48).  
	Memmer is silent to having a rotary actuator configured to rotate a cam, the cam selectively moving a first valve configured to open and close the first vent line and a second valve configured to open and close the second vent line, and wherein the control module sends a signal to the rotary actuator to rotate the cam and therefore close the first and second vent lines with the respective first and second valves upon reaching a full fuel condition.
 	Memmer discloses the use of a rotary actuator (672,674,figure 23A) configured to rotate a cam, the cam selectively translating a first valve (676a) configured to open and close the first vent line and a second valve (676b) configured to open and close the 
 	 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the rotary actuator and valving as taught in Fig. 23A for the valving structure in Figure 2 of Memmer to have a rotary actuator configured to rotate a cam, the cam selectively moving a first valve configured to open and close the first vent line and a second valve configured to open and close the second vent line, and wherein the control module sends a signal to the rotary actuator to rotate the cam and therefore close the first and second vent lines with the respective first and second valves upon reaching a full fuel condition, in order to have a system to provide multiple vents while avoiding multiple latching solenoids (Memmer, para.0074).
	Regarding claim 10, Memmer disclose the cam is configured to close one of the first and second valves (as shown in Figure 23A,B, para.0074).  
 	Regarding claim 11, Memmer disclose the cam is configured to concurrently close the first and second valves (as shown in Figure 23A, B, para.0074).    
 	Regarding claim 12, Memmer disclose the control module, wherein the control module (130) is positioned intermediate the first and second vent ports on the saddle tank (as shown in Figure 2).  
 	Regarding claim 13, Memmer disclose a liquid trap (136), wherein the first and second vent lines are routed between the respective first and second vent ports and the liquid trap (as shown in Fig 2).  

 	Regarding claim 15, Memmer disclose the fuel level sensor comprises a first fuel level sensor (48) disposed in the first lobe, however is silent to having a second fuel level sensor disposed in the second lobe.  
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have a second fuel level sensor disposed in the second lobe, in order to determine the level of fuel in the second lobe, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art unless a new and unexpected result is produced.
  	Regarding claim 16, Memmer disclose the first and second valves are poppet valves (para.0074).  
  	Regarding claim 17, Memmer et al. disclose a fuel tank system (110, see Fig. 2) controlled by a control module (130), the fuel tank system comprising: a saddle fuel tank having a first lobe and a second lobe extending on opposite ends of a recessed central portion (see Fig. 2 for two lobes and recessed area in the tank structure); 
 	a venting assembly comprising: 
 	a first vent line (the line connected to 140) that terminates at  (the leftmost end of the line connecting to 140 is considered as terminating “at” since it is “near” the second vent port) a first vent port (see Fig. 2A, valve 140 can be valve 200, see para.0048, the first vent port being the vertical opening within 220 located immediately above the 
 	a second vent line (the line connected to 142) that terminates at that terminates at (the rightmost end of the line connecting to 142 is considered as terminating “at” since it is “near” the second vent port) a second vent port (see Fig. 2A, valve 142 can be valve 200, see para.0048, the first vent port being the vertical opening within 220 located immediately above the angled seal of the float. Line 212 is connected to valve 200 which includes discriminator 220, when “tank pressure is higher than atmosphere, the heat staked membrane 248 allows are to pass through”, here spring 230 is overcome by the pressure and plate 232 opens to permit air to pass thereby communicating with manifold 124) located in the second lobe of the saddle fuel tank near a top portion of the saddle fuel tank above the recessed central portion; and 
 	a first valve (Fig. 2A, valve 200, see para.0048) that opens and closes the first vent line and a second valve (Fig. 2A, valve 200, see para.0048) that opens and closes the second vent line, wherein the first and second vent ports are positioned in the respective first and second vent lobes above the first and second valves; and  
 	wherein the control module sends a signal to close the first and second vent lines with the respective first and second valves upon reaching a full fuel condition (para.0047 discloses system 110 in Figure 2 is disclosed in a similar manner to Figure 
 	Memmer is silent to having the control module sends a signal to a rotary actuator to rotate a cam and therefore close at least one of the first and second vent lines.
 	Memmer discloses the use of a rotary actuator (672,674,figure 23A) to rotate a cam, the cam moving a first valve (676a) to open and close the first vent line and a second valve (676b) to open and close the second vent line.
 	 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the rotary actuator and valving as taught in Fig. 23A for the valving structure in Figure 2 of Memmer to have a rotary actuator to rotate a cam, the cam moving a first valve to open and close the first vent line and a second valve to open and close the second vent line, in order to have a system to provide multiple vents while avoiding multiple latching solenoids (Memmer, para.0074).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712. The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor(s), Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon 571-272-6007. . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
 	To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 


	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753